Exhibit 10.1

 

NAVTEQ CORPORATION
AMENDED & RESTATED 2001 STOCK INCENTIVE PLAN

 

(As Amended and Restated, Effective as of May 9, 2006)

 


1.                                       PURPOSES OF THE PLAN. THE PURPOSES OF
THIS PLAN ARE:


 

•                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

•                                          to provide additional incentive to
Employees and Consultants, and

 

•                                          to promote the success of the
Company’s business.

 

The Plan permits the granting of stock options (including incentive stock
options qualifying under Section 422 of the Code and non-qualified stock
options), stock appreciation rights, restricted or unrestricted stock awards,
phantom stock, performance awards, stock purchase rights, other stock-based
awards, or any combination of the foregoing. This amended and restated Plan will
become effective upon its approval by the shareholders of the Company in
accordance with Section 16 hereof and will not affect awards granted prior to
its amendment and restatement.

 


2.                                       DEFINITIONS. AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 

(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR, IF
APPOINTED BY THE BOARD, A COMMITTEE.

 

(B)                                 “AFFILIATE” SHALL MEAN ANY ENTITY, WHETHER
NOW OR HEREAFTER EXISTING, WHICH CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE COMPANY (INCLUDING, BUT NOT LIMITED TO, JOINT VENTURES,
LIMITED LIABILITY COMPANIES, AND PARTNERSHIPS). FOR THIS PURPOSE, “CONTROL”
SHALL MEAN OWNERSHIP OF 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE
OF ALL CLASSES OF STOCK OR INTERESTS OF THE ENTITY.

 

(C)                                  “APPLICABLE LAWS” MEANS THE LEGAL
REQUIREMENTS RELATING TO THE ADMINISTRATION OF STOCK OPTION PLANS AND THE
ISSUANCE OF SHARES THEREUNDER PURSUANT TO U. S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE AND THE APPLICABLE LAWS OF ANY
FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER THE
PLAN.

 

(D)                                 “AWARD” SHALL MEAN ANY STOCK OPTION, STOCK
APPRECIATION RIGHT, STOCK AWARD, STOCK PURCHASE RIGHT, PHANTOM STOCK AWARD,
PERFORMANCE AWARD, OR OTHER STOCK-BASED AWARD.

 

(E)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.

 

(F)                                    “CHANGE IN CONTROL” MEANS:  (I) THE
ACQUISITION (OTHER THAN FROM THE COMPANY) BY ANY PERSON, AS DEFINED IN THIS
SECTION 2(F), OF THE BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF 50% OR
MORE OF (A) THE THEN OUTSTANDING SHARES OF THE SECURITIES OF THE COMPANY, OR
(B) THE

 

--------------------------------------------------------------------------------


 

COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “COMPANY VOTING STOCK”);
(II) THE CLOSING OF A SALE OR OTHER CONVEYANCE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY; OR (III) THE EFFECTIVE TIME OF ANY MERGER, SHARE
EXCHANGE, CONSOLIDATION, OR OTHER BUSINESS COMBINATION OF THE COMPANY IF
IMMEDIATELY AFTER SUCH TRANSACTION PERSONS WHO HOLD A MAJORITY OF THE
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE SURVIVING ENTITY (OR THE ENTITY OWNING 100% OF SUCH SURVIVING
ENTITY) ARE NOT PERSONS WHO, IMMEDIATELY PRIOR TO SUCH TRANSACTION, HELD THE
COMPANY VOTING STOCK; PROVIDED, HOWEVER, THAT A CHANGE IN CONTROL SHALL NOT
INCLUDE A PUBLIC OFFERING OF CAPITAL STOCK OF THE COMPANY. FOR PURPOSES OF THIS
SECTION 2(F), A “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT, OTHER THAN:
EMPLOYEE BENEFIT PLANS SPONSORED OR MAINTAINED BY THE COMPANY AND CORPORATIONS
CONTROLLED BY THE COMPANY.

 

(G)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.

 

(H)                                 “COMMITTEE” MEANS A COMMITTEE APPOINTED BY
THE BOARD IN ACCORDANCE WITH SECTION 4 OF THE PLAN.

 

(I)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.

 

(J)                                     “COMPANY” MEANS NAVIGATION TECHNOLOGIES
CORPORATION, A DELAWARE CORPORATION.

 

(K)                                  “CONSULTANT” MEANS ANY PERSON, INCLUDING AN
ADVISOR, ENGAGED BY THE COMPANY OR AN AFFILIATE TO RENDER SERVICES AND WHO IS
COMPENSATED FOR SUCH SERVICES. THE TERM “CONSULTANT” SHALL NOT INCLUDE DIRECTORS
WHO ARE PAID ONLY A DIRECTOR’S FEE BY THE COMPANY OR WHO ARE NOT COMPENSATED BY
THE COMPANY FOR THEIR SERVICES AS DIRECTORS FOR THE PURPOSE OF RAISING CAPITAL.

 

(L)                                     “CONTINUOUS STATUS” MEANS THAT THE
EMPLOYMENT, CONSULTING OR OTHER SERVICE RELATIONSHIP WITH THE COMPANY OR ANY
AFFILIATE IS NOT INTERRUPTED OR TERMINATED. CONTINUOUS STATUS SHALL NOT BE
CONSIDERED INTERRUPTED IN THE CASE OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE
COMPANY OR (II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE
COMPANY, ITS AFFILIATE, OR ANY SUCCESSOR. A LEAVE OF ABSENCE APPROVED BY THE
COMPANY SHALL INCLUDE SICK LEAVE, MILITARY LEAVE, OR ANY OTHER PERSONAL LEAVE
APPROVED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY. FOR PURPOSES OF
INCENTIVE STOCK OPTIONS, SUCH LEAVE MAY NOT EXCEED NINETY (90) DAYS, UNLESS
REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE OR CONTRACT.
IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY THE COMPANY IS
NOT SO GUARANTEED, THE EMPLOYMENT RELATIONSHIP WILL BE DEEMED TO HAVE TERMINATED
ON THE 91ST DAY OF SUCH LEAVE SOLELY FOR PURPOSES OF ELIGIBILITY TO OBTAIN
FAVORABLE TAX TREATMENT OF INCENTIVE STOCK OPTIONS UPON EXERCISE.

 

(M)                               “COVERED EMPLOYEE” MEANS THE CHIEF EXECUTIVE
OFFICER AND THE FOUR OTHER HIGHEST COMPENSATED OFFICERS OF THE COMPANY FOR WHOM
TOTAL COMPENSATION IS REQUIRED TO BE REPORTED TO SHAREHOLDERS UNDER THE EXCHANGE
ACT, AS DETERMINED FOR PURPOSES OF SECTION 162(M) OF THE CODE.

 

(N)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD.

 

2

--------------------------------------------------------------------------------


 

(O)                                 “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE.

 

(P)                                 “ELIGIBLE PARTICIPANT” MEANS A PERSON WHO IS
ELIGIBLE TO RECEIVE AN AWARD UNDER THE PLAN.

 

(Q)                                 “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY. NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY
THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.

 

(R)                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

(S)                                  “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:

 

(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING DAY PRIOR TO THE TIME OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE;

 

(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE LAST MARKET TRADING DAY PRIOR
TO THE DAY OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;

 

(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.

 

(T)                                    “GRANT AGREEMENT” SHALL MEAN A WRITTEN
DOCUMENT MEMORIALIZING THE TERMS AND CONDITIONS OF AN AWARD GRANTED PURSUANT TO
THE PLAN AND SHALL INCORPORATE THE TERMS OF THE PLAN AND ANY NOTICE OF GRANT.

 

(U)                                 “GRANTEE” MEANS AN ELIGIBLE PARTICIPANT WHO
HAS BEEN GRANTED AN AWARD UNDER THE PLAN.

 

(V)                                 “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.

 

(W)                               “MISCONDUCT” MEANS THE COMMISSION OF ANY ACT
AFFECTING EMPLOYMENT WHICH INVOLVES (1) DISHONESTY, FRAUD OR CRIMINAL CONDUCT BY
GRANTEE, (2) GRANTEE’S KNOWING AND WILLFUL VIOLATION OF A MATERIAL COMPANY
WRITTEN POLICY OR A LAWFUL DIRECTION BY AN AUTHORIZED EXECUTIVE OFFICER OR THE
BOARD, (3) GRANTEE’S ENGAGING IN ANY ACTIVITY IN COMPETITION WITH THE COMPANY OR
ITS SUBSIDIARIES IN A MATERIAL MANNER (EXCLUDING A LESS THAN 5% INVESTMENT IN
ANY PUBLIC COMPANY), OR

 

3

--------------------------------------------------------------------------------


 

(4) GRANTEE’S KNOWING UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL MATERIAL,
PROPRIETARY INFORMATION OR TRADE SECRETS OF THE COMPANY.

 

(X)                                   “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR
WHO EITHER (I) IS NOT A CURRENT EMPLOYEE OR OFFICER OF THE COMPANY OR ITS PARENT
OR A SUBSIDIARY, DOES NOT RECEIVE COMPENSATION (DIRECTLY OR INDIRECTLY) FROM THE
COMPANY OR ITS PARENT OR A SUBSIDIARY FOR SERVICES RENDERED AS A CONSULTANT OR
IN ANY CAPACITY OTHER THAN AS A DIRECTOR (EXCEPT FOR AN AMOUNT AS TO WHICH
DISCLOSURE WOULD NOT BE REQUIRED UNDER ITEM 404(A) OF REGULATION S-K PROMULGATED
PURSUANT TO THE SECURITIES ACT (“REGULATION S-K”)), DOES NOT POSSESS AN INTEREST
IN ANY OTHER TRANSACTION AS TO WHICH DISCLOSURE WOULD BE REQUIRED UNDER ITEM
404(A) OF REGULATION S-K AND IS NOT ENGAGED IN A BUSINESS RELATIONSHIP AS TO
WHICH DISCLOSURE WOULD BE REQUIRED UNDER ITEM 404(B) OF REGULATION S-K; OR
(II) IS OTHERWISE CONSIDERED A “NON-EMPLOYEE DIRECTOR” FOR PURPOSES OF
RULE 16B-3.

 

(Y)                                 “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.

 

(Z)                                   “NOTICE OF GRANT” MEANS A WRITTEN NOTICE
EVIDENCING CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL AWARD. THE NOTICE OF
GRANT IS PART OF THE GRANT AGREEMENT.

 

(AA)                            “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF
THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.

 

(BB)                          “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO
THE PLAN.

 

(CC)                            “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT
TO AN AWARD.

 

(DD)                          “OPTIONEE” MEANS AN EMPLOYEE, DIRECTOR OR
CONSULTANT WHO HOLDS AN OUTSTANDING OPTION.

 

(EE)                            “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO EITHER
(I) IS NOT A CURRENT EMPLOYEE OF THE COMPANY OR AN “AFFILIATED CORPORATION”
(WITHIN THE MEANING OF TREASURY REGULATIONS PROMULGATED UNDER SECTION 162(M) OF
THE CODE), IS NOT A FORMER EMPLOYEE OF THE COMPANY OR AN “AFFILIATED
CORPORATION” RECEIVING COMPENSATION FOR PRIOR SERVICES (OTHER THAN BENEFITS
UNDER A TAX-QUALIFIED PENSION PLAN), WAS NOT AN OFFICER OF THE COMPANY OR AN
“AFFILIATED CORPORATION” AT ANY TIME AND IS NOT CURRENTLY RECEIVING DIRECT OR
INDIRECT REMUNERATION FROM THE COMPANY OR AN “AFFILIATED CORPORATION” FOR
SERVICES IN ANY CAPACITY OTHER THAN AS A DIRECTOR OR (II) IS OTHERWISE
CONSIDERED AN “OUTSIDER DIRECTOR” FOR PURPOSES OF SECTION 162(M) OF THE CODE.

 

(FF)                                “PARENT” MEANS A “PARENT CORPORATION”,
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.

 

(GG)                          “PERFORMANCE CRITERIA” HAS THE MEANING SET FORTH
IN EXHIBIT E.

 

(HH)                          “PERFORMANCE GOAL” MEANS THE PERFORMANCE GOALS
ESTABLISHED BY THE ADMINISTRATOR AND, IF DESIRABLE FOR PURPOSES OF
SECTION 162(M) OF THE CODE, BASED ON ONE OR MORE PERFORMANCE CRITERIA.

 

4

--------------------------------------------------------------------------------


 

(II)                                  “PERFORMANCE PERIOD” MEANS THREE
CONSECUTIVE FISCAL YEARS OF THE COMPANY, OR SUCH SHORTER PERIOD AS DETERMINED BY
THE ADMINISTRATOR IN ITS DISCRETION.

 

(JJ)                                  “PLAN” MEANS THIS 2001 STOCK INCENTIVE
PLAN, AS AMENDED FROM TIME TO TIME.

 

(KK)                            “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE
ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING
EXERCISED WITH RESPECT TO THE PLAN.

 

(LL)                                  “SECTION 16(B)” MEANS SECTION 16(B) OF THE
EXCHANGE ACT.

 

(MM)                      “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED
IN ACCORDANCE WITH SECTION 11 OF THE PLAN.

 

(NN)                          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”,
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.

 


3.                                       STOCK SUBJECT TO THE PLAN. SUBJECT TO
THE PROVISIONS OF SECTION 11 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
WHICH MAY BE SOLD UNDER THE PLAN IS 16,428,571; PROVIDED, HOWEVER, AFTER MAY 9,
2006, RESTRICTED OR UNRESTRICTED STOCK AWARDS, STOCK-SETTLED PHANTOM STOCK OR
OTHER SIMILAR “FULL-VALUE” AWARDS WILL NOT BE ISSUED HEREUNDER WITH RESPECT TO
MORE THAN 2,500,000 SHARES. FOR AVOIDANCE OF DOUBT, ALL SHARES RESERVED FOR
ISSUANCE HEREUNDER ARE AVAILABLE FOR ISSUANCE UPON THE EXERCISE OF INCENTIVE
STOCK OPTIONS. THE SHARES ISSUED HEREUNDER MAY BE AUTHORIZED, BUT UNISSUED, OR
REACQUIRED COMMON STOCK.


 

To the extent an Option or SAR expires, terminates or is canceled or forfeited
for any reason without having been exercised in full, the Shares subject to that
Option or SAR will again become available for grant under the Plan. Similarly,
to the extent any other type of Award is terminated, canceled or forfeited for
any reason, the Shares subject to that Award will again become available for
grant under the Plan. Finally, to the extent an Award is settled in cash, the
Shares subject to that Award will again become available for issuance under the
Plan. However, for avoidance of doubt, the exercise of a stock-settled SAR or
net-cashless exercise of an Option (or portion thereof) will reduce the number
of Shares available for issuance hereunder by the entire number of Shares
subject to that SAR or Option (or applicable portion thereof), even though a
smaller number of Shares will be issued upon such an exercise. Also, Shares
tendered to pay the exercise price of an Option or to satisfy a tax withholding
obligation arising in connection with an Award will not become available for
grant or sale under the Plan.

 


4.                                       ADMINISTRATION OF THE PLAN.


 

(A)                                  ADMINISTRATION OF THE PLAN. THE PLAN SHALL
BE ADMINISTERED BY THE BOARD. THE BOARD MAY DELEGATE ADMINISTRATION OF THE PLAN
TO A COMMITTEE OR COMMITTEES OF ONE OR MORE MEMBERS OF THE BOARD FROM TIME TO
TIME (THE BOARD, COMMITTEE OR COMMITTEES HEREINAFTER REFERRED TO AS THE
“ADMINISTRATOR”). IF ADMINISTRATION IS DELEGATED TO A COMMITTEE, THE COMMITTEE
SHALL HAVE, IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, THE POWERS
THERETOFORE POSSESSED BY THE BOARD, INCLUDING THE POWER TO DELEGATE TO A
SUBCOMMITTEE ANY OF THE ADMINISTRATIVE POWERS SUCH COMMITTEE IS AUTHORIZED TO
EXERCISE, SUBJECT, HOWEVER, TO SUCH RESOLUTIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS MAY BE ADOPTED FROM TIME TO TIME BY THE BOARD. THE
BOARD MAY INCREASE THE SIZE OF

 

5

--------------------------------------------------------------------------------


 

ANY COMMITTEE AND APPOINT ADDITIONAL MEMBERS, REMOVE MEMBERS (WITH OR WITHOUT
CAUSE) AND SUBSTITUTE NEW MEMBERS, FILL VACANCIES (HOWEVER CAUSED), AND REMOVE
ALL MEMBERS OF THE COMMITTEE, THEREBY REVESTING IN THE BOARD THE ADMINISTRATION
OF THE PLAN.

 

(B)                                 ADMINISTRATION WITH RESPECT TO DIRECTORS AND
OFFICERS SUBJECT TO SECTION 16(B). AT SUCH TIME AS AN OFFICER OR DIRECTOR OF THE
COMPANY IS SUBJECT TO SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, ALL GRANTS OF AWARDS TO INDIVIDUALS SUBJECT TO RULE 16B-3 MAY BE MADE
BY THE BOARD OR A COMMITTEE APPOINTED BY THE BOARD THAT IS COMPRISED OF TWO OR
MORE NON-EMPLOYEE DIRECTORS. AT SUCH TIME AS ANY EQUITY SECURITY OF THE COMPANY
IS REGISTERED PURSUANT TO THE PROVISIONS OF SECTION 12 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTS OF AWARDS TO COVERED EMPLOYEES OR
PERSONS WHO ARE EXPECTED TO BE COVERED EMPLOYEES AT THE TIME OF RECOGNITION OF
INCOME RESULTING FROM SUCH AWARD SHALL BE MADE BY A COMMITTEE APPOINTED BY THE
BOARD THAT IS COMPRISED OF TWO OR MORE OUTSIDE DIRECTORS UNLESS THE BOARD
DETERMINES THAT THE COMPANY DOES NOT WISH TO COMPLY WITH CODE SECTION 162(M)
WITH RESPECT TO SUCH AWARDS.

 

(C)                                  POWERS OF THE ADMINISTRATOR. THE
ADMINISTRATOR SHALL HAVE FULL POWER AND AUTHORITY, SUBJECT TO SUCH RESOLUTIONS,
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS MAY BE ADOPTED FROM TIME TO
TIME BY THE BOARD, TO TAKE ALL OTHER ACTIONS NECESSARY TO CARRY OUT THE PURPOSE
AND INTENT OF THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO:

 

(I)                                     DETERMINE THE FAIR MARKET VALUE OF THE
COMMON STOCK, IN ACCORDANCE WITH SECTION 2(S) OF THE PLAN;

 

(II)                                  SELECT THE DIRECTORS, CONSULTANTS AND
EMPLOYEES TO WHOM AWARDS MAY BE GRANTED HEREUNDER;

 

(III)                               DETERMINE WHETHER AND TO WHAT EXTENT AWARDS
ARE GRANTED HEREUNDER;

 

(IV)                              DETERMINE THE NUMBER OF SHARES OF COMMON STOCK
TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;

 

(V)                                 APPROVE FORMS OF AGREEMENT FOR USE UNDER THE
PLAN;

 

(VI)                              DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;

 

(VII)                           CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND
AWARDS GRANTED PURSUANT TO THE PLAN AND THE APPLICABLE GRANT AGREEMENTS;

 

(VIII)                        PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS
RELATING TO THE PLAN;

 

(IX)                                FOR ANY PURPOSE INCLUDING, BUT NOT LIMITED
TO, QUALIFYING FOR PREFERRED TAX TREATMENT UNDER FOREIGN LAWS OR OTHERWISE
COMPLYING WITH THE STATUTORY OR REGULATORY REQUIREMENTS OF LOCAL OR FOREIGN
JURISDICTIONS, ESTABLISH, AMEND, MODIFY, ADMINISTER OR TERMINATE SUB-PLANS, AND
PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO SUCH SUB-PLANS;

 

6

--------------------------------------------------------------------------------


 

(X)                                   MODIFY OR AMEND OUTSTANDING AWARDS
(PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN SECTION 11 OF THE PLAN OR AS
REQUIRED TO ENSURE COMPLIANCE WITH APPLICABLE LAWS, ANY MODIFICATION THAT WOULD
MATERIALLY ADVERSELY AFFECT ANY OUTSTANDING AWARD SHALL NOT BE MADE WITHOUT THE
CONSENT OF THE HOLDER);

 

(XI)                                AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF
THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY
GRANTED BY THE ADMINISTRATOR; AND

 

(XII)                             MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY
OR ADVISABLE UNDER OR FOR ADMINISTERING THE PLAN.

 

(D)                                 NON-UNIFORM DETERMINATIONS. THE
ADMINISTRATOR’S DETERMINATIONS UNDER THE PLAN (INCLUDING WITHOUT LIMITATION,
DETERMINATIONS OF THE PERSONS TO RECEIVE AWARDS, THE FORM, AMOUNT AND TIMING OF
SUCH AWARDS, THE TERMS AND PROVISIONS OF SUCH AWARDS AND THE GRANT AGREEMENTS
EVIDENCING SUCH AWARDS) NEED NOT BE UNIFORM AND MAY BE MADE BY THE ADMINISTRATOR
SELECTIVELY AMONG PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS UNDER
THE PLAN, WHETHER OR NOT SUCH PERSONS ARE SIMILARLY SITUATED.

 

(E)                                  LIMITED LIABILITY. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NO MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR ANY ACTION
TAKEN OR DECISION MADE IN GOOD FAITH RELATING TO THE PLAN OR ANY AWARD
THEREUNDER.

 

(F)                                    INDEMNIFICATION. TO THE MAXIMUM EXTENT
PERMITTED BY LAW AND BY THE COMPANY’S CHARTER AND BY-LAWS, THE ADMINISTRATOR
SHALL BE INDEMNIFIED BY THE COMPANY IN RESPECT OF ALL THEIR ACTIVITIES UNDER THE
PLAN.

 

(G)                                 EFFECT OF ADMINISTRATOR’S DECISION. ALL
ACTIONS TAKEN AND DECISIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR ON ALL
MATTERS RELATING TO THE PLAN PURSUANT TO THE POWERS VESTED IN IT HEREUNDER SHALL
BE IN THE ADMINISTRATOR’S SOLE AND ABSOLUTE DISCRETION AND SHALL BE CONCLUSIVE
AND BINDING ON ALL PARTIES CONCERNED, INCLUDING THE COMPANY, ITS STOCKHOLDERS,
ANY PARTICIPANTS IN THE PLAN AND ANY OTHER EMPLOYEE, CONSULTANT, OR DIRECTOR OF
THE COMPANY, AND THEIR RESPECTIVE SUCCESSORS IN INTEREST.

 


5.                                       ELIGIBILITY. PARTICIPATION IN THE PLAN
SHALL BE OPEN TO ALL EMPLOYEES, OFFICERS, AND DIRECTORS OF, AND CONSULTANTS TO
OR FOR, THE COMPANY, OR OF ANY AFFILIATE OF THE COMPANY, AS MAY BE SELECTED BY
THE ADMINISTRATOR FROM TIME TO TIME. THE ADMINISTRATOR MAY ALSO GRANT AWARDS TO
INDIVIDUALS IN CONNECTION WITH HIRING, RETENTION OR OTHERWISE, PRIOR TO THE DATE
THE INDIVIDUAL FIRST PERFORMS SERVICES FOR THE COMPANY OR AN AFFILIATE PROVIDED
THAT SUCH AWARDS SHALL NOT BECOME VESTED OR EXERCISABLE PRIOR TO THE DATE THE
INDIVIDUAL FIRST COMMENCES PERFORMANCE OF SUCH SERVICES.


 


6.                                       LIMITATIONS. SUBJECT TO ADJUSTMENTS AS
PROVIDED UNDER SECTION 11 OF THE PLAN, THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK SUBJECT TO AWARDS OF ANY COMBINATION THAT MAY BE GRANTED DURING ANY ONE
FISCAL YEAR OF THE COMPANY TO ANY ONE INDIVIDUAL UNDER THIS PLAN SHALL BE
LIMITED TO 2,000,000 SHARES OF COMMON STOCK. MOREOVER, WITH RESPECT TO ANY
PERFORMANCE AWARD THAT IS DENOMINATED IN CASH AND INTENDED TO CONSTITUTE
“QUALIFIED PERFORMANCE-BASED COMPENSATION”

 

7

--------------------------------------------------------------------------------


 


UNDER SECTION 162(M) OF THE CODE, THE MAXIMUM AMOUNT OF COMPENSATION PAID WITH
RESPECT TO THAT AWARD WILL NOT EXCEED $5,000,000.


 


7.                                       TERM OF PLAN. SUBJECT TO SECTION 16 OF
THE PLAN, THE PLAN BECAME EFFECTIVE UPON ITS APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY AS DESCRIBED IN SECTION 16 OF THE PLAN. IT SHALL CONTINUE IN EFFECT
UNTIL TERMINATED, PROVIDED THAT NO INCENTIVE STOCK OPTION WILL BE GRANTED
HEREUNDER LATER THAN THE TENTH (10TH) ANNIVERSARY OF THE APPROVAL BY THE
COMPANY’S SHAREHOLDERS OF THE PLAN, AS AMENDED AND RESTATED (OR, IF SHAREHOLDERS
APPROVE AN AMENDMENT TO THE PLAN INCREASING THE NUMBER OF SHARES SUBJECT HERETO,
THE TENTH (10TH) ANNIVERSARY OF SUCH APPROVAL).


 


8.                                       DATE OF GRANT. THE DATE OF GRANT OF AN
AWARD SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR. NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH GRANTEE
WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


9.                                       AWARDS. THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, ESTABLISHES THE TERMS OF ALL AWARDS GRANTED UNDER THE PLAN. THIS
INCLUDES FIXING THE PERIOD WITHIN WHICH THE AWARD MAY BE EXERCISED AND ANY
CONDITIONS WHICH MUST BE MET BEFORE THE AWARD MAY BE EXERCISED. AWARDS MAY BE
GRANTED INDIVIDUALLY OR IN TANDEM WITH OTHER TYPES OF AWARDS. ALL AWARDS ARE
SUBJECT TO THE TERMS AND CONDITIONS PROVIDED IN THE GRANT AGREEMENT. THE
ADMINISTRATOR MAY PERMIT OR REQUIRE A RECIPIENT OF AN AWARD TO DEFER SUCH
INDIVIDUAL’S RECEIPT OF THE PAYMENT OF CASH OR THE DELIVERY OF COMMON STOCK THAT
WOULD OTHERWISE BE DUE TO SUCH INDIVIDUAL BY VIRTUE OF THE EXERCISE OF, PAYMENT
OF, OR LAPSE OR WAIVER OF RESTRICTIONS RESPECTING, ANY AWARD. IF ANY SUCH
PAYMENT DEFERRAL IS REQUIRED OR PERMITTED, THE ADMINISTRATOR SHALL, IN ITS SOLE
DISCRETION, ESTABLISH RULES AND PROCEDURES FOR SUCH PAYMENT DEFERRALS.


 

(A)                                  STOCK OPTIONS.

 

(I)                                     TYPES OF OPTIONS AVAILABLE UNDER THE
PLAN. THE ADMINISTRATOR MAY FROM TIME TO TIME GRANT TO ELIGIBLE PARTICIPANTS
AWARDS OF INCENTIVE STOCK OPTIONS OR NON-QUALIFIED STOCK OPTIONS; PROVIDED,
HOWEVER, THAT AWARDS OF INCENTIVE STOCK OPTIONS SHALL BE LIMITED TO EMPLOYEES OF
THE COMPANY OR OF ANY CURRENT OR HEREAFTER EXISTING PARENT OR SUBSIDIARY OF THE
COMPANY. NO OPTION SHALL BE AN INCENTIVE STOCK OPTION UNLESS SO DESIGNATED BY
THE ADMINISTRATOR AT THE TIME OF GRANT OR IN THE GRANT AGREEMENT EVIDENCING SUCH
OPTION. NOTWITHSTANDING DESIGNATION BY THE ADMINISTRATOR AS INCENTIVE STOCK
OPTIONS OR NON-QUALIFIED STOCK OPTIONS, TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR YEAR (UNDER
ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH
OPTIONS SHALL BE TREATED AS NON-QUALIFIED STOCK OPTIONS.

 

(II)                                  EXERCISE PRICE. OPTIONS MUST HAVE AN
EXERCISE PRICE AT LEAST EQUAL TO FAIR MARKET VALUE AS OF THE DATE OF GRANT. IF
AN INCENTIVE STOCK OPTION IS GRANTED TO AN OPTIONEE WHO, AT THE TIME THE OPTION
IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY
CORPORATION, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN ONE-HUNDRED TEN
PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

 

8

--------------------------------------------------------------------------------


 

(III)                               ORDER OF EXERCISABILITY. FOR PURPOSES OF
THIS SECTION 9(A), INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED. IF AN OPTION IS GRANTED HEREUNDER THAT IS
PART INCENTIVE STOCK OPTION AND PART NON-QUALIFIED STOCK OPTION DUE TO BECOMING
FIRST EXERCISABLE IN ANY CALENDAR YEAR IN EXCESS OF $100,000, THE INCENTIVE
STOCK OPTION PORTION OF SUCH OPTION SHALL BECOME EXERCISABLE FIRST IN SUCH
CALENDAR YEAR, AND THE NON-QUALIFIED STOCK OPTION PORTION SHALL COMMENCE
BECOMING EXERCISABLE ONCE THE $100,000 LIMIT HAS BEEN REACHED.

 

(IV)                              TERM OF THE OPTION. THE TERM OF EACH OPTION
SHALL BE STATED IN THE NOTICE OF GRANT, BUT WILL NOT IN ANY CASE EXCEED EIGHT
(8) YEARS FROM THE DATE OF GRANT. MOREOVER, IN THE CASE OF AN INCENTIVE STOCK
OPTION GRANTED TO AN OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS
GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER
OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF
THE INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR
SUCH SHORTER TERM AS MAY BE PROVIDED IN THE NOTICE OF GRANT.

 

(B)                                 STOCK APPRECIATION RIGHTS. THE ADMINISTRATOR
MAY FROM TIME TO TIME GRANT TO ELIGIBLE PARTICIPANTS AWARDS OF STOCK
APPRECIATION RIGHTS (“SAR”). AN SAR ENTITLES THE GRANTEE TO RECEIVE, SUBJECT TO
THE PROVISIONS OF THE PLAN AND THE GRANT AGREEMENT, A PAYMENT HAVING AN
AGGREGATE VALUE EQUAL TO THE PRODUCT OF (I) THE EXCESS OF (A) THE FAIR MARKET
VALUE ON THE EXERCISE DATE OF ONE SHARE OF COMMON STOCK OVER (B) THE EXERCISE
PRICE PER SHARE SPECIFIED IN THE GRANT AGREEMENT, TIMES (II) THE NUMBER OF
SHARES SPECIFIED BY THE SAR, OR PORTION THEREOF, WHICH IS EXERCISED. AN SAR MUST
HAVE AN EXERCISE PRICE AT LEAST EQUAL TO FAIR MARKET VALUE AS OF THE DATE OF
GRANT. PAYMENT BY THE COMPANY OF THE AMOUNT RECEIVABLE UPON ANY EXERCISE OF AN
SAR MAY BE MADE BY THE DELIVERY OF COMMON STOCK OR CASH, OR ANY COMBINATION OF
COMMON STOCK AND CASH, AS DETERMINED IN THE SOLE DISCRETION OF THE
ADMINISTRATOR. IF UPON SETTLEMENT OF THE EXERCISE OF AN SAR A GRANTEE IS TO
RECEIVE A PORTION OF SUCH PAYMENT IN SHARES OF COMMON STOCK, THE NUMBER OF
SHARES SHALL BE DETERMINED BY DIVIDING SUCH PORTION BY THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK ON THE EXERCISE DATE. NO FRACTIONAL SHARES SHALL BE USED
FOR SUCH PAYMENT AND THE ADMINISTRATOR SHALL DETERMINE WHETHER CASH SHALL BE
GIVEN IN LIEU OF SUCH FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES SHALL
BE ELIMINATED. THE TERM OF EACH SAR WILL BE STATED IN THE NOTICE OF GRANT, BUT
WILL NOT IN ANY CASE EXCEED EIGHT (8) YEARS FROM THE DATE OF THE GRANT.

 

(C)                                  STOCK AWARDS. THE ADMINISTRATOR MAY FROM
TIME TO TIME GRANT RESTRICTED OR UNRESTRICTED STOCK AWARDS TO ELIGIBLE
PARTICIPANTS IN SUCH AMOUNTS, ON SUCH TERMS AND CONDITIONS, AND FOR SUCH
CONSIDERATION, INCLUDING NO CONSIDERATION OR SUCH MINIMUM CONSIDERATION AS
MAY BE REQUIRED BY LAW, AS IT SHALL DETERMINE. A STOCK AWARD MAY BE PAID IN
COMMON STOCK, IN CASH, OR IN A COMBINATION OF COMMON STOCK AND CASH, AS
DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR.

 

(D)                                 PHANTOM STOCK. THE ADMINISTRATOR MAY FROM
TIME TO TIME GRANT AWARDS TO ELIGIBLE PARTICIPANTS DENOMINATED IN
STOCK-EQUIVALENT UNITS (“PHANTOM STOCK”) IN SUCH AMOUNTS AND ON SUCH TERMS AND
CONDITIONS AS IT SHALL DETERMINE. PHANTOM STOCK UNITS GRANTED TO A GRANTEE SHALL
BE CREDITED TO A BOOKKEEPING RESERVE ACCOUNT SOLELY FOR ACCOUNTING PURPOSES AND
SHALL NOT REQUIRE A SEGREGATION OF ANY OF THE COMPANY’S ASSETS. AN AWARD OF
PHANTOM STOCK MAY BE SETTLED IN COMMON STOCK, IN CASH, OR IN A COMBINATION OF
COMMON STOCK AND CASH, AS DETERMINED IN THE SOLE DISCRETION OF THE
ADMINISTRATOR. EXCEPT AS OTHERWISE PROVIDED IN THE APPLICABLE GRANT AGREEMENT,
THE GRANTEE

 

9

--------------------------------------------------------------------------------


 

SHALL NOT HAVE THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON
STOCK REPRESENTED BY A PHANTOM STOCK UNIT SOLELY AS A RESULT OF THE GRANT OF A
PHANTOM STOCK UNIT TO THE GRANTEE.

 

(E)                                  PERFORMANCE AWARDS. THE ADMINISTRATOR MAY,
IN ITS DISCRETION, GRANT PERFORMANCE AWARDS WHICH BECOME PAYABLE ON ACCOUNT OF
ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS ESTABLISHED BY THE ADMINISTRATOR (IN
ADDITION TO SUCH OTHER CONDITIONS, SUCH AS THE SATISFACTION OF SERVICE
CONDITIONS, AS THE ADMINISTRATOR MAY ESTABLISH). PERFORMANCE AWARDS MAY BE PAID
BY THE DELIVERY OF COMMON STOCK OR CASH, OR ANY COMBINATION OF COMMON STOCK AND
CASH, AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR. EXCEPT AS
PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH, THE ADMINISTRATOR WILL SELECT
ONE OR MORE PERFORMANCE GOALS FOR MEASURING PERFORMANCE AND THE MEASUREMENT
MAY BE STATED IN ABSOLUTE TERMS OR RELATIVE TO OTHER COMPANIES OR GROUPS OF
COMPANIES. PERFORMANCE GOALS BASED ON CRITERIA OTHER THAN THE PERFORMANCE
CRITERIA MAY BE UTILIZED, TO THE EXTENT A PERFORMANCE AWARD IS NOT INTENDED TO
SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER SECTION 162(M) OF THE CODE.

 

At the expiration of the Performance Period applicable to any performance award,
the Administrator shall determine and certify in writing the extent to which the
Performance Goals have been achieved. At that time, the Administrator will have
the discretion to adjust the size or amount of any performance award; provided,
however, that with respect to any performance award intended to satisfy the
requirements for exemption under Section 162(m) of the Code, the Administrator
may exercise its discretion only to reduce the size or amount of any such
performance award.

 

(F)                                    OTHER STOCK-BASED AWARDS. THE
ADMINISTRATOR MAY FROM TIME TO TIME GRANT OTHER STOCK-BASED AWARDS TO ELIGIBLE
PARTICIPANTS IN SUCH AMOUNTS, ON SUCH TERMS AND CONDITIONS, AND FOR SUCH
CONSIDERATION, INCLUDING NO CONSIDERATION OR SUCH MINIMUM CONSIDERATION AS
MAY BE REQUIRED BY LAW, AS IT SHALL DETERMINE. OTHER STOCK-BASED AWARDS MAY BE
DENOMINATED IN CASH, IN COMMON STOCK OR OTHER SECURITIES, IN STOCK-EQUIVALENT
UNITS, IN STOCK APPRECIATION UNITS, IN SECURITIES OR DEBENTURES CONVERTIBLE INTO
COMMON STOCK, OR IN ANY COMBINATION OF THE FOREGOING AND MAY BE PAID IN COMMON
STOCK OR OTHER SECURITIES, IN CASH, OR IN A COMBINATION OF COMMON STOCK OR OTHER
SECURITIES AND CASH, ALL AS DETERMINED IN THE SOLE DISCRETION OF THE
ADMINISTRATOR.

 


10.                                 NON-TRANSFERABILITY OF AWARDS. UNLESS
OTHERWISE SPECIFIED BY THE ADMINISTRATOR IN THE GRANT AGREEMENT, AWARDS MAY NOT
BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE GRANTEE.


 


11.                                 ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND
OTHER EVENTS.


 

(A)                                  STOCK DIVIDEND, STOCK SPLIT AND REVERSE
STOCK SPLIT. IN THE EVENT OF A STOCK DIVIDEND OF, OR STOCK SPLIT OR REVERSE
STOCK SPLIT AFFECTING, THE COMMON STOCK, (A) THE MAXIMUM NUMBER OF SHARES OF
SUCH COMMON STOCK AS TO WHICH AWARDS MAY BE GRANTED UNDER THIS PLAN AND THE
MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH AWARDS MAY BE GRANTED DURING ANY
ONE FISCAL YEAR OF THE COMPANY TO ANY INDIVIDUAL, AS PROVIDED IN SECTION 6 OF
THE PLAN, AND (B) THE NUMBER OF SHARES COVERED BY AND THE EXERCISE PRICE AND
OTHER TERMS OF OUTSTANDING AWARDS, SHALL, WITHOUT FURTHER ACTION OF THE BOARD,
BE ADJUSTED TO REFLECT SUCH EVENT. THE ADMINISTRATOR MAY MAKE ADJUSTMENTS, IN

 

10

--------------------------------------------------------------------------------


 

ITS DISCRETION, TO ADDRESS THE TREATMENT OF FRACTIONAL SHARES AND FRACTIONAL
CENTS THAT ARISE WITH RESPECT TO OUTSTANDING AWARDS AS A RESULT OF THE STOCK
DIVIDEND, STOCK SPLIT OR REVERSE STOCK SPLIT.

 

(B)                                 NON-CHANGE IN CONTROL TRANSACTIONS. EXCEPT
WITH RESPECT TO THE TRANSACTIONS SET FORTH IN SECTION 11(A), IN THE EVENT OF ANY
CHANGE AFFECTING THE COMMON STOCK, THE COMPANY OR ITS CAPITALIZATION, BY REASON
OF A SPIN-OFF, SPLIT-UP, DIVIDEND, RECAPITALIZATION, MERGER, CONSOLIDATION OR
SHARE EXCHANGE, OTHER THAN ANY SUCH CHANGE THAT IS PART OF A TRANSACTION
RESULTING IN A CHANGE IN CONTROL OF THE COMPANY, THE ADMINISTRATOR, IN ITS
DISCRETION AND WITHOUT THE CONSENT OF THE HOLDERS OF THE AWARDS, MAY MAKE
(A) APPROPRIATE ADJUSTMENTS TO THE MAXIMUM NUMBER AND KIND OF SHARES RESERVED
FOR ISSUANCE OR WITH RESPECT TO WHICH AWARDS MAY BE GRANTED UNDER THE PLAN, IN
THE AGGREGATE AND WITH RESPECT TO ANY INDIVIDUAL DURING ANY ONE FISCAL YEAR OF
THE COMPANY, AS PROVIDED IN SECTIONS 3 AND 6 OF THE PLAN; AND (B) ANY
ADJUSTMENTS IN OUTSTANDING AWARDS, INCLUDING BUT NOT LIMITED TO MODIFYING THE
NUMBER, KIND AND PRICE OF SECURITIES SUBJECT TO AWARDS.

 

(C)                                  CHANGE IN CONTROL TRANSACTIONS. EXCEPT AS
OTHERWISE SPECIFICALLY SET FORTH IN A GRANT AGREEMENT, IN THE EVENT OF ANY
TRANSACTION RESULTING IN A CHANGE IN CONTROL OF THE COMPANY, OUTSTANDING OPTIONS
AND SAR’S UNDER THIS PLAN WILL TERMINATE UPON THE EFFECTIVE TIME OF SUCH CHANGE
IN CONTROL UNLESS PROVISION IS MADE IN CONNECTION WITH THE TRANSACTION FOR THE
CONTINUATION OR ASSUMPTION OF SUCH AWARDS BY, OR FOR THE SUBSTITUTION OF THE
EQUIVALENT AWARDS OF, THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF. IN
THE EVENT OF SUCH TERMINATION, (A) THE OUTSTANDING OPTIONS AND SAR’S THAT WILL
TERMINATE UPON THE EFFECTIVE TIME OF THE CHANGE IN CONTROL SHALL BECOME FULLY
VESTED IMMEDIATELY BEFORE THE EFFECTIVE TIME OF THE CHANGE IN CONTROL AND
(B) THE HOLDERS OF OPTIONS AND SAR’S UNDER THE PLAN WILL BE PERMITTED, FOR A
PERIOD OF AT LEAST FIFTEEN DAYS PRIOR TO THE EFFECTIVE TIME OF THE CHANGE IN
CONTROL, TO EXERCISE ALL PORTIONS OF SUCH AWARDS THAT ARE THEN EXERCISABLE OR
WHICH BECOME EXERCISABLE UPON OR BEFORE THE EFFECTIVE TIME OF THE CHANGE IN
CONTROL; PROVIDED, HOWEVER, THAT ANY SUCH EXERCISE OF ANY PORTION OF SUCH AN
AWARD WHICH BECOMES EXERCISABLE AS A RESULT OF SUCH CHANGE IN CONTROL SHALL BE
DEEMED TO OCCUR IMMEDIATELY BEFORE THE EFFECTIVE TIME OF SUCH CHANGE IN CONTROL.

 

(D)                                 UNUSUAL OR NONRECURRING EVENTS. THE
ADMINISTRATOR IS AUTHORIZED TO MAKE, IN ITS DISCRETION AND WITHOUT THE CONSENT
OF HOLDERS OF AWARDS, ADJUSTMENTS IN THE TERMS AND CONDITIONS OF, AND THE
CRITERIA INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS
AFFECTING THE COMPANY, OR THE FINANCIAL STATEMENTS OF THE COMPANY OR ANY
AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING
PRINCIPLES, WHENEVER THE ADMINISTRATOR DETERMINES THAT SUCH ADJUSTMENTS ARE
APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN.

 

(E)                                  DISSOLUTION OR LIQUIDATION. IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL
NOTIFY EACH OPTIONEE OR SAR HOLDER AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE
DATE OF SUCH PROPOSED TRANSACTION. THE ADMINISTRATOR IN ITS DISCRETION
MAY PROVIDE FOR AN OPTIONEE OR SAR HOLDER TO HAVE THE RIGHT TO EXERCISE HIS OR
HER OPTION OR SAR UNTIL TEN (10) DAYS PRIOR TO SUCH TRANSACTION AS TO ALL OF THE
SHARES COVERED THEREBY, INCLUDING SHARES AS TO WHICH THE OPTION OR SAR WOULD NOT
OTHERWISE BE EXERCISABLE. IN ADDITION, THE ADMINISTRATOR MAY PROVIDE BY PLAN
RULE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO ANY SHARES PURCHASED UPON
EXERCISE OF AN OPTION OR SAR SHALL LAPSE AS TO ALL SUCH SHARES, PROVIDED THE
PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME AND IN THE MANNER
CONTEMPLATED. TO THE

 

11

--------------------------------------------------------------------------------


 

EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, EACH OPTION AND EACH SAR WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.

 

(F)                                    OTHER AGREEMENTS. AS A CONDITION
PRECEDENT TO THE GRANT OF ANY AWARD UNDER THE PLAN, THE EXERCISE PURSUANT TO
SUCH AN AWARD, OR TO THE DELIVERY OF CERTIFICATES FOR SHARES ISSUED PURSUANT TO
ANY AWARD, THE ADMINISTRATOR MAY REQUIRE THE GRANTEE OR THE GRANTEE’S SUCCESSOR
OR PERMITTED TRANSFEREE, AS THE CASE MAY BE, TO BECOME A PARTY TO A STOCK
RESTRICTION AGREEMENT, SHAREHOLDERS’ AGREEMENT OR OTHER AGREEMENTS REGARDING THE
COMMON STOCK OF THE COMPANY IN SUCH FORM(S) AS THE ADMINISTRATOR MAY DETERMINE
FROM TIME TO TIME.

 


12.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 

(A)                                  AMENDMENT AND TERMINATION. THE BOARD MAY AT
ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.

 

(B)                                 SHAREHOLDER APPROVAL. THE COMPANY SHALL
OBTAIN SHAREHOLDER APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND
DESIRABLE TO COMPLY WITH RULE 16B-3 OR WITH SECTION 422 OF THE CODE (OR ANY
SUCCESSOR RULE OR STATUTE OR OTHER APPLICABLE LAW, RULE OR REGULATION, INCLUDING
THE REQUIREMENTS OF ANY EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMMON STOCK
IS LISTED OR QUOTED). SUCH SHAREHOLDER APPROVAL, IF REQUIRED, SHALL BE OBTAINED
IN SUCH A MANNER AND TO SUCH A DEGREE AS IS REQUIRED BY THE APPLICABLE LAW,
RULE OR REGULATION.

 

(C)                                  REPRICING OF OPTIONS. NOTWITHSTANDING ANY
PROVISION IN THE PLAN TO THE CONTRARY, THE BOARD MAY NOT, WITHOUT OBTAINING
PRIOR APPROVAL BY THE COMPANY’S SHAREHOLDERS, REDUCE THE OPTION PRICE OF ANY
OUTSTANDING OPTION AT ANY TIME DURING THE TERM OF SUCH OPTION (OTHER THAN BY
ADJUSTMENT PURSUANT TO SECTION 11). THIS SECTION 12(C) MAY NOT BE REPEALED,
MODIFIED OR AMENDED WITHOUT THE PRIOR APPROVAL OF THE COMPANY’S SHAREHOLDERS.
SUCH SHAREHOLDER APPROVAL, IF REQUIRED, SHALL BE OBTAINED IN SUCH A MANNER AND
TO SUCH A DEGREE AS IS REQUIRED BY THE APPLICABLE LAW, RULE OR REGULATION.

 

(D)                                 EFFECT OF AMENDMENT OR TERMINATION. EXCEPT
AS PROVIDED IN SECTION 11, NO AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION
OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY GRANTEE, UNLESS MUTUALLY AGREED
OTHERWISE BETWEEN THE GRANTEE AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN
WRITING AND SIGNED BY THE GRANTEE AND THE COMPANY. NOTWITHSTANDING THE FORGOING,
ANY AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN UNDERTAKEN FOR
THE PURPOSE OF COMPLYING WITH APPLICABLE LAWS WILL NOT REQUIRE THE CONSENT OF
THE GRANTEE.

 


13.                                 CONDITIONS UPON ISSUANCE OF SHARES.


 

(A)                                  LEGAL COMPLIANCE. SHARES SHALL NOT BE
ISSUED PURSUANT TO THE EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD
AND THE ISSUANCE AND DELIVERY OF SUCH SHARES SHALL COMPLY WITH ALL RELEVANT
PROVISIONS OF LAW, INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF 1933, AS
AMENDED, THE EXCHANGE ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER,
APPLICABLE LAWS, AND THE REQUIREMENTS OF ANY STOCK EXCHANGE OR QUOTATION SYSTEM
UPON WHICH THE SHARES MAY THEN BE LISTED OR QUOTED, AND SHALL BE FURTHER SUBJECT
TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.

 

12

--------------------------------------------------------------------------------


 

(B)                                 INVESTMENT REPRESENTATIONS. AS A CONDITION
TO THE EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH
AWARD TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES
ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO
SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY,
SUCH A REPRESENTATION IS REQUIRED.

 


14.                                 LIABILITY OF COMPANY.


 

(A)                                  INABILITY TO OBTAIN AUTHORITY. THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.

 

(B)                                 GRANTS EXCEEDING ALLOTTED SHARES. IF THE
SHARES COVERED BY AN AWARD EXCEEDS, AS OF THE DATE OF GRANT, THE NUMBER OF
SHARES WHICH MAY BE ISSUED UNDER THE PLAN WITHOUT ADDITIONAL SHAREHOLDER
APPROVAL, SUCH AWARD SHALL BE VOID WITH RESPECT TO SUCH EXCESS SHARES, UNLESS
SHAREHOLDER APPROVAL OF AN AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF
SHARES SUBJECT TO THE PLAN IS TIMELY OBTAINED IN ACCORDANCE WITH SECTION 16 OF
THE PLAN.

 


15.                                 RESERVATION OF SHARES. THE COMPANY, DURING
THE TERM OF THIS PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


16.                                 SHAREHOLDER APPROVAL. THIS AMENDED AND
RESTATED PLAN IS SUBJECT TO APPROVAL BY THE SHAREHOLDERS OF THE COMPANY WITHIN
TWELVE (12) MONTHS AFTER THE DATE IT IS ADOPTED. SUCH SHAREHOLDER APPROVAL SHALL
BE OBTAINED IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS AND
THE RULES OF ANY STOCK EXCHANGE UPON WHICH THE COMMON STOCK IS LISTED.


 


17.                                 TAX WITHHOLDING. NO LATER THAN THE DATE AS
OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE GRANTEE
FOR FEDERAL INCOME TAX PURPOSES WITH RESPECT TO ANY AWARD UNDER THE PLAN, THE
GRANTEE WILL PAY TO THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE BOARD
REGARDING THE PAYMENT OF, TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO SUCH AMOUNT. THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN WILL BE
CONDITIONED ON SUCH PAYMENT OR ARRANGEMENTS AND THE COMPANY WILL HAVE THE RIGHT
TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE
GRANTEE. UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR, THE MINIMUM REQUIRED
WITHHOLDING OBLIGATION WITH RESPECT TO AN AWARD MAY BE SETTLED IN SHARES,
INCLUDING THE SHARES THAT ARE SUBJECT TO THAT AWARD.


 


18.                                 NON-GUARANTEE OF EMPLOYMENT, SERVICE OR
PENSION. NEITHER THE PLAN NOR THE GRANTING OF ANY AWARD SHALL CONFER UPON A
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUING THE GRANTEE’S EMPLOYMENT,
CONSULTING OR OTHER SERVICE RELATIONSHIP WITH THE COMPANY, NOR SHALL THEY
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE SUCH EMPLOYMENT, CONSULTING OR OTHER SERVICE RELATIONSHIP AT ANY TIME,
WITH OR WITHOUT CAUSE. NO BENEFITS UNDER THE PLAN SHALL BE PENSIONABLE OR
OTHERWISE INCREASE THE OBLIGATION OF THE COMPANY OR ITS AFFILIATES TO PROVIDE
RETIREMENT BENEFITS TO ANY EMPLOYEE.

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

 

2001 STOCK OPTION PLAN FOR CALIFORNIA EMPLOYEES

 

With respect to Awards granted to California residents prior to a public
offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933 and only to the extent
required by applicable law, the following provisions shall apply notwithstanding
anything in the Plan or a Grant Agreement to the contrary:

 

1.                                       No such persons shall be entitled to
receive Awards in the form of any stock appreciation rights or phantom stock.

 

2.                                       With respect to any Award granted in
the form of a stock option pursuant to Section 9(a) of the Plan:

 

(a)                                  The Award shall provide an exercise price
which is not less than 85% of the Fair Market Value of the stock at the time the
option is granted, except that the price shall be 110% of the Fair Market Value
in the case of any person who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the issuing corporation or its
parent or subsidiary corporations.

 

(b)                                 The exercise period shall be no more than
120 months from the date the option is granted.

 

(c)                                  The options shall be non-transferable other
than by will, by the laws of descent and distribution, by instrument to an inter
vivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to “immediate
family” as that term is defined in 17 C.F.R. 240.16a-1(e).

 

(d)                                 The Award recipient shall have the right to
exercise at the rate of at least 20% per year over 5 years from the date the
option is granted, subject to reasonable conditions such as continued
employment. However, if an option is granted to officers, directors, or
Consultants of the Company or the issuer of the underlying security or any of
its affiliates, the option may become fully exercisable, subject to reasonable
conditions such as continued employment, at any time or during any period
established by the issuer of the option or the issuer of the underlying security
or any of its affiliates.

 

(e)                                  Unless employment is terminated for “cause”
as defined by applicable law, the terms of the Plan or Grant Agreement or a
contract of employment, the right to exercise the option in the event of
termination of employment, to the extent that the Award recipient is otherwise
entitled to exercise on the date employment terminates, will be as follows:

 

A-1

--------------------------------------------------------------------------------


 

(1)                                  At least 6 months from the date of
termination if termination was caused by death or disability.

 

(2)                                  At least 30 days from the date of
termination if termination was caused by other than death or disability.

 

3.                                       The Company’s shareholders must approve
the Plan within 12 months before or after the date the Plan is adopted. Any
option exercised before shareholder approval is obtained must be rescinded if
shareholder approval is not obtained within 12 months before or after the Plan
is adopted. Such shares shall not be counted in determining whether such
approval is obtained.

 

4.                                       At the discretion of the Administrator,
the Company may reserve to itself and/or its assignee(s) in the Grant Agreement
or Stock Restriction Agreement a right to repurchase shares held by an Award
recipient following such Award recipient’s termination at any time within 90
days after such Award recipient’s termination date (or in the case of securities
issued upon exercise of an option after the termination date, within 90 days
after the date of such exercise) for cash and/or cancellation of purchase money
indebtedness, at:  (A) with respect to vested shares, the Fair Market Value of
such shares on the Award recipient’s termination date; provided that such right
to repurchase vested shares terminates when the Company’s securities have become
publicly traded; or (B) with respect to unvested shares, the Award recipient’s
exercise price, provided, that to the extent the Award recipient is not an
officer, director or Consultant of the Company or of a Parent or Subsidiary of
the Company such right to repurchase unvested shares at the exercise price
lapses at the rate of at least 20% per year over 5 years from the date of the
grant of the option

 

5.                                       The Company will provide financial
statements to each Award recipient annually during the period such individual
has Awards outstanding, or as otherwise required under Section 260.146.46 of
Title 10 of the California Code of Regulations. Notwithstanding the foregoing,
the Company will not be required to provide such financial statements to Award
recipients when issuance is limited to key employees whose services in
connection with the Company assure them access to equivalent information.

 

6.                                       The Company will comply with
Section 260.140.1 of Title 10 of the California Code of Regulations with respect
to the voting rights of Common Stock.

 

7.                                       The Plan is intended to comply with
Section 25102(o) of the California Corporations Code. Any provision of this Plan
which is inconsistent with Section 25102(o), including without limitation any
provision of this Plan that is more restrictive than would be permitted by
Section 25102(o) as amended from time to time, shall, without further act or
amendment by the Board, be reformed to comply with the provisions of
Section 25102(o). If at any time the Administrator determines that the delivery
of Common Stock under the Plan is or may be unlawful under the laws of any
applicable jurisdiction, or federal or state securities laws, the right to
exercise an Award or receive shares of Common Stock pursuant to an Award shall
be suspended until the Administrator determines that such delivery is lawful.
The Company shall have no obligation to effect any registration or qualification
of the Common Stock under federal or state laws.

 

A-2

--------------------------------------------------------------------------------


 

APPENDIX B

 

2001 STOCK OPTION PLAN FOR FRENCH EMPLOYEES

 

The following provisions shall apply with respect to French Employees, as
defined below.

 


1.                                       PURPOSES. THIS 2001 STOCK OPTION PLAN
FOR FRENCH EMPLOYEES (“PLAN”) IS A SUB-PLAN CREATED UNDER AND PURSUANT TO THE
NAVIGATION TECHNOLOGIES CORPORATION 2001 STOCK INCENTIVE PLAN (“U.S. PLAN”),
WHICH IS SUBJECT TO THE APPROVAL BY THE SHAREHOLDERS OF NAVIGATION TECHNOLOGIES
CORPORATION (THE “COMPANY”), AND WHICH PROVIDES PERSONS RESIDENT OR ORDINARILY
RESIDENT IN FRANCE (“FRENCH EMPLOYEES”) MAY BENEFIT UNDER THIS PLAN. OPTIONS
MAY BE GRANTED TO EMPLOYEES UNDER THE PLAN AT THE DISCRETION OF THE
ADMINISTRATOR. ALL OPTIONS SHALL BE ISSUED PURSUANT TO THE TERMS, CONDITIONS AND
LIMITATIONS OF WRITTEN OPTION AGREEMENTS, AND ARE INTENDED TO QUALIFY FOR
PREFERRED TREATMENT UNDER FRENCH TAX LAWS. UNLESS OTHERWISE DEFINED HEREIN, THE
TERMS DEFINED IN THE U.S. PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS
PLAN. THE FOLLOWING PROVISIONS SHALL REPLACE ANY CONTRARY PROVISIONS IN THE U.S.
PLAN; PROVIDED, HOWEVER, THAT ALL PROVISIONS OF THE U.S. PLAN SHALL APPLY IN THE
ABSENCE OF ANY CONTRADICTION.


 


2.                                       DEFINITIONS. UNDER THIS PLAN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 

(A)                                  “EMPLOYEE” MEANS ANY PERSON EMPLOYED BY THE
COMPANY’S FRENCH SUBSIDIARY IN A SALARIED POSITION, WHO DOES NOT OWN MORE THAN
10% OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY, OR ANY PARENT OR
SUBSIDIARY AND WHO IS A RESIDENT OF THE REPUBLIC OF FRANCE, EXCEPT AS
SPECIFICALLY PROVIDED IN A GRANT AGREEMENT FOR NON-U.S. EMPLOYEES.

 

(B)                                 “FAIR MARKET VALUE”  FOR PURPOSES OF THIS
PLAN, BUT ONLY IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK,
FAIR MARKET VALUE MEANS THE VALUE OF THE COMMON STOCK AS DETERMINED BY REFERENCE
TO THE “OBJECTIVE METHODS” USUALLY USED TO VALUE SHARES; AND, IN PARTICULAR, THE
AMOUNT OF THE NET ASSETS OF THE COMPANY, ITS PROFITABILITY AND ITS ECONOMIC
FORECASTS SHALL BE TAKEN INTO ACCOUNT.

 


3.                                       REPORTING. AS PART OF THE COMPANY’S
ANNUAL REPORT TO ITS SHAREHOLDERS, THE BOARD SHALL REPORT THE FOLLOWING
INFORMATION TO THE COMPANY’S SHAREHOLDERS:


 

•                                          the number, expiration date and price
of the Options granted hereunder; and

 

•                                          the number and price of the Shares
subscribed upon exercise of such Options.

 


4.                                       TERM OF PLAN. THE PLAN SHALL BECOME
EFFECTIVE AS OF THE DATE OF ITS ADOPTION BY THE BOARD; PROVIDED, HOWEVER, THAT
THE COMPANY’S SHAREHOLDERS MUST RE-APPROVE THE ADMINISTRATOR’S AUTHORITY TO
ISSUE OPTIONS MORE THAN 38 MONTHS AFTER THE ADOPTION OF THE PLAN.


 


5.                                       OPTION PRICE. THE OPTION PRICE FOR THE
SHARES OF COMMON STOCK TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION UNDER THE
PLAN SHALL BE DETERMINED BY THE ADMINISTRATOR UPON THE DATE OF GRANT OF THE
OPTION AND STATED IN THE OPTION AGREEMENT, BUT IN NO EVENT SHALL BE LOWER THAN
ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE ON THE DATE THE OPTION IS
GRANTED. THIS OPTION PRICE CANNOT BE MODIFIED WHILE THE OPTION IS OUTSTANDING.

 

B-1

--------------------------------------------------------------------------------


 


6.                                       DEATH OF OPTIONEE. IN THE EVENT OF THE
DEATH OF AN OPTIONEE WHILE AN EMPLOYEE, THE OPTION MAY BE EXERCISED AT ANY TIME
WITHIN SIX (6) MONTHS FOLLOWING THE DATE OF DEATH, IN COMPLIANCE WITH
ARTICLE L 225-183 OF THE APPLICABLE LAWS, BY THE HEIRS OR REPRESENTATIVE OF THE
DECEASED OR BY A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST
OR INHERITANCE, BUT ONLY TO THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO
EXERCISE THE OPTION AT THE DATE OF DEATH. IF, AT THE TIME OF DEATH, THE OPTIONEE
WAS NOT ENTITLED TO EXERCISE HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE
UNEXERCISABLE PORTION OF THE OPTION SHALL REVERT TO THE PLAN. IF, AFTER DEATH,
THE OPTIONEE’S ESTATE OR A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION
BY BEQUEST OR INHERITANCE DOES NOT EXERCISE THE OPTION WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL
IMMEDIATELY REVERT TO THE PLAN.


 


7.                                       LIMITATION ON EXERCISE PRICE
ADJUSTMENTS. IN THE EVENT OF A CHANGE IN THE COMPANY’S CAPITALIZATION, AND ONLY
AS REQUIRED BY APPLICABLE LAWS, THE EXERCISE PRICE FOR AN OPTION SHALL NOT BE
CHANGED. HOWEVER, SHOULD ANY CHANGE BE MADE TO THE SHARE CAPITAL BY REASON OF
ANY CAPITAL INCREASE BY ISSUING NEW SHARES OR CAPITALIZING AVAILABLE RESERVES,
STOCK DIVIDEND, REDUCTION IN CAPITAL FOLLOWING LOSSES OR ISSUANCE OF BONDS
CONVERTIBLE INTO SHARES, THE NUMBER OF SHARES UNDER OPTION AND THE EXERCISE
PRICE SHALL BE ADJUSTED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE L 225-181
OF THE APPLICABLE LAWS. IN NO EVENT SHALL ANY SUCH ADJUSTMENT RESULT IN AN
EXERCISE PRICE LOWER THAN THE NOMINAL VALUE OF THE SHARES.


 


8.                                       REGISTRATION. THE SHARES ISSUED UPON
THE EXERCISE OF AN OPTION SHALL BE ISSUED PURSUANT TO ISSUANCE OF REGISTERED
STOCK CERTIFICATES IF THE APPLICABLE LAWS SO PERMIT, OR PURSUANT TO BOOK-ENTRY
OF THE SHARES IN A SPECIFIC ACCOUNT HELD BY THE COMPANY OR AN AGENT THEREOF.


 


9.                                       TRANSFER. THE SHARES ISSUED UPON THE
EXERCISE OF AN OPTION MAY NOT BE SUBJECT TO ANY TRANSFER RESTRICTION THAT
EXCEEDS THE PERIOD PRESCRIBED IN ARTICLE 163 BIS C OF THE FRENCH TAX CODE. ALL
SHARES ISSUED UPON THE EXERCISE OF AN OPTION SHALL BE HELD FOR A PERIOD OF FOUR
(4) YEARS FROM THE GRANT DATE; PROVIDED, HOWEVER, THAT SUCH SHARES MAY BE
TRANSFERRED WITHIN SUCH PERIOD UPON THE OCCURRENCE OF THE FOLLOWING EVENTS IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT AGREEMENT:  (1) TERMINATION OF
EMPLOYEE’S EMPLOYMENT; (2) THE EMPLOYEE’S RETIREMENT; (3) THE EMPLOYEE’S
DISABILITY, AS DEFINED IN THE FRENCH SOCIAL SECURITY CODE; OR (4) THE EMPLOYEE’S
DEATH.

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX C

 

2001 STOCK OPTION PLAN FOR NETHERLANDS’S RESIDENTS AND
BELGIAN RESIDENTS EMPLOYED IN THE NETHERLANDS

 

This 2001 Stock Option Plan For Netherlands’ Residents and Belgian Residents
Employed in The Netherlands (“Plan”) is a sub-plan created under and pursuant to
the Navigation Technologies Corporation 2001 Stock Incentive Plan (“U.S. Plan”).
With respect to Awards granted to persons resident and ordinarily resident in
(i) The Netherlands and (ii) Belgium but employed in The Netherlands, the
provisions of the Plan shall apply subject always to the following provisions
which shall apply to such Awards notwithstanding anything to the contrary in the
U.S. Plan or any Grant Agreement. Unless otherwise defined herein, the terms
defined in the U.S. Plan shall have the same defined meanings in this Plan. The
following provisions shall replace any contrary provisions in the U.S. Plan;
provided, however, that all provisions of the U.S. Plan shall apply in the
absence of any contradiction.

 

A.                                   With respect to Awards granted to
(a) Netherlands’ residents and (b) Belgian residents employed in The
Netherlands, the following provisions shall apply notwithstanding anything in
the Plan or a Grant Agreement to the contrary:

 

1.                                       (a)                                 
Neither the Plan nor any Award or Grant Agreement forms part or creates any
rights under the employment agreement concluded between the Grantee and the
Company, Parent, Subsidiary or Affiliate as the case may be, nor adds or creates
any additional employment conditions (secundaire arbeidsvoorwaarden), and
neither the Plan, nor any Award or Grant Agreement creates any other rights than
those laid down in the Plan and the Grant Agreement. In particular, if the
undertaking of the Company, Parent, Subsidiary or Affiliate will be taken over
by a third party within the meaning of article 7:662 et seq. of the Dutch Civil
Code (Burgerlijk Wetboek), (the rights and obligations pertaining to) the Awards
will not be transferred to such third party.

 

(b)                                 The grant of Awards and/or the acquisition
of any Shares and/or rights and/or assets upon exercise of such Awards under the
Plan will have no effect on the entitlement of the Grantee to pension rights,
pension schemes, additional employment conditions or on the entitlement to
grants of future Awards.

 

(c)                                  The Grantee has no right to any recourse
and is not entitled to any compensation for any losses occurred by the lapse of
any Award upon or after termination of the Grantee’s employment agreement with
the Company, Parent, Subsidiary or Affiliate as the case may be. In particular,
but without limitation, the Grantee is not entitled to any compensation on the
basis of article 7:685 (ontbinding wegens gewichtige redenen) and/or
article 7:681 (kennelijk onredelijke beëindiging) of the Dutch Civil Code (and
for the Grantee to whom these articles of the Dutch Civil Code for any reason do
not apply: such Grantee is not entitled to any compensation other than expressly
provided for in the Plan and/or the Grant Agreement and in particular not
entitled to any compensation on the basis of any

 

C-1

--------------------------------------------------------------------------------


 

applicable provision of law that is similar or comparable to these articles of
the Dutch Civil Code).

 

2.                                       Grantees shall be subject to and bound
by the terms and conditions of Dutch provisions on insider trading applicable to
the Company, Parent, any Subsidiary or Affiliate after the Shares, or other
securities issued by the Company, Parent, any Subsidiary or Affiliate, are
quoted on any officially recognized securities exchange or as soon as it
may reasonably be expected that Shares or such other securities be soon, within
the meaning of article 46 of the Securities Markets Supervision Act 1995 (Wet
toezicht effectenverkeer 1995), quoted at such securities exchange, and by
signing the Grant Agreement the Grantee declares to understand and acknowledge
that such insider trading provisions may restrict the Grantees’ rights under the
Plan including, but not limited to, timing of exercise of Awards, timing of
acquisition of any Shares and/or rights and/or assets upon exercise of such
Awards and timing of the sale and transfer of any Shares and/or rights and/or
assets so acquired.

 

B.                                     With respect to Awards granted to
Netherlands’ residents only, the following provisions shall apply
notwithstanding anything in the Plan or a Grant Agreement to the contrary:

 

1.                                       No other persons than Covered
Employees, Directors, Employees, Non-Employee Directors, Officers and Outside
Directors, all as defined in Section 2 of the Plan, are eligible to receive
Awards. The Administrator may, however, decide in individual circumstances to
grant Awards to other persons residing in The Netherlands provided that such
other person forms part of a ‘restricted circle of persons’ in relation to the
Company within the meaning of article 3.1 of the Securities Markets Supervision
Act 1995.

 

C-2

--------------------------------------------------------------------------------


 

APPENDIX D

 

2001 STOCK OPTION PLAN FOR UNITED KINGDOM EMPLOYEES

 

This 2001 Stock Option Plan For United Kingdom Employees (“Plan”) is a sub-plan
created under and pursuant to the Navigation Technologies Corporation 2001 Stock
Incentive Plan (“U.S. Plan”). With respect to Awards granted to persons resident
and ordinarily resident in the United Kingdom, the provisions of the Plan shall
apply subject always to the following provisions which shall apply to such
Awards notwithstanding anything to the contrary in the U.S. Plan or any Grant
Agreement. Unless otherwise defined herein, the terms defined in the U.S. Plan
shall have the same defined meanings in this Plan. The following provisions
shall replace any contrary provisions in the U.S. Plan; provided, however, that
all provisions of the U.S. Plan shall apply in the absence of any contradiction.

 

1                                          Nature of Participation

 

1.1.                              The granting of an Award shall not
form part of any Employee’s or Optionee’s entitlement to remuneration or
benefits pursuant to his contract of employment with the Company or any Parent,
Subsidiary or Affiliate. Moreover, the existence of a contract of employment
between any person and any such employer shall not give such person any right to
have an Award granted to him in respect of any number of Shares either subject
to any condition, or at all.

 

1.2                                 Except as otherwise provide for in this
paragraph 1 the rights and obligations of an Employee or an Optionee under the
terms of his office or employment with the Company or any Parent, Subsidiary or
Affiliate shall not be affected by his participation in this Plan. In
particular, no benefits under the Plan shall be pensionable.

 

1.3                                 An Optionee shall have no rights to seek
equitable relief or to receive compensation or damages for any loss or potential
loss which the Optionee may suffer in connection with any Awards or any rights
or entitlements under the Plan which loss or potential loss arises in
consequence of the loss or termination of his office or employment with the
Company or any Parent, Subsidiary or Affiliate for any reason whatsoever
(including, without limitation, wrongful dismissal).

 

1.4                                 The foregoing provisions of this Section 1
shall not be taken into account for the purpose of any rule of construction
under U.S. law that would be used to construe the provisions of the U.S. Plan.

 

2                                          Non-transferability of the Option

 

2.1                                 During his lifetime, only the person to whom
an Option is granted may exercise that Option.

 

D-1

--------------------------------------------------------------------------------


 

2.2                                 An Option shall immediately lapse and cease
to be exercisable if:

 

2.2.1                        the Optionee transfers, or assigns (other than to
legally authorized personal representatives upon the death of the person to whom
the option was originally granted), mortgages, charges or otherwise disposes of
the Option, deals with it, or purports or attempts to do any one or more such
thing; or

 

2.2.2                        the Optionee is adjudicated bankrupt or a
bankruptcy order is made against the Optionee, or the Optionee makes a
composition with his creditors or does any other similar thing in any part of
the world.

 

3                                          Life of Options

 

If not previously exercised by an Optionee each and any Option held by him shall
lapse and cease to be exercisable on the tenth anniversary of its grant.

 

4                                          Non-Qualified Options

 

All Options granted shall be Non-Qualified Stock Options.

 

D-2

--------------------------------------------------------------------------------


 

APPENDIX E

 

Performance Criteria

 

Performance Goals established for purposes of an Award of performance-based
awards intended to comply with Section 162(m) of the Code shall be based on one
or more of the following performance criteria (the “Performance Criteria”):
(i) the attainment of certain target levels of, or a specified percentage
increase in, revenues, income before taxes and extraordinary items, net income,
operating income, earnings before income tax, earnings before interest, taxes,
depreciation and amoritization or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a specified increase in,
after-tax or pre-tax profits, including, without limitation, that attributable
to continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase in, operational cash flow; (iv) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Administrator; (v) earnings per share or the attainment of a specified
percentage increase in earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in return on capital employed or returned on invested capital;
(vii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholders’ equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels in the fair market value of the shares of the Company’s
common stock; (x) the growth in the value of an investment in the Company’s
common stock assuming the reinvestment of dividends; (xi) the attainment of a
certain level of, reduction of, or other specified objectives with regard to
limiting the level in or increase in all or a portion of controllable expenses
or costs or other expenses or costs. The measurements of Performance Criteria
shall be determined in accordance with Generally Accepted Accounting Principles
(“GAAP”), except to the extent specified by the Administrator at the time the
Performance Criteria are established or at such later time to the extent
permitted under Section 162(m) of the Code. For purposes of item (i), above,
“extraordinary items” shall mean all items of gain, loss or expense for the
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including, without limitation,
a disposition or acquisition) or related to a change in accounting principle,
all as determined in accordance with standards established by Opinion No. 30 of
the Accounting Principles Board.

 

In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Section 162(m) of the Code, the Administrator may: (i) designate additional
business criteria on which the Performance Criteria may be based or (ii) adjust,
modify or amend the aforementioned business criteria.

 

E-1

--------------------------------------------------------------------------------